Citation Nr: 1730078	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right ear fungus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was previously remanded in January 2016 for further development, which has been completed.  At that time the issue of service connection for vertigo was also remanded.  However, that claim was granted by an October 2016 rating decision and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a current diagnosis of right ear fungus that is related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for right ear fungus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's partial service treatment records, post-service treatment records, and VA examination reports are of record.  The Veteran was also afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board notes that the Veteran's complete service treatment records (STRs) are not available after requests to obtain additional STRs were negative.  In this case, the RO attempted to obtain additional records by alternative means. In March 2016, the RO requested the Veteran's STRs from the U.S. Naval Support Facility Diego Garcia. The U.S. Naval Support Facility Diego Garcia responded stating that records from the 1970s have been retired, and are no longer found at this site; retired records are typically sent to the National Archives in St. Louis.  In May 2016, the RO requested the Veteran's service personnel records from the National 
Personnel Records Center. Although some records were received, they only consisted of an abstract of the Veteran's service and medical history.  In July 2016, the RO advised the Veteran that his additional STRs could not be located and requested       that he submit any relevant documents in his possession. In March 2017 the RO contacted Naval Air Station Oceana; however, they responded stating that the Veteran's information was not found in their data system.  On March 23, 2017 
the RO again advised the Veteran that his additional STRs could not be located         and requested that he submit any relevant documents in his possession.  

The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when serviced records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the RO made attempts to obtain additional STRs and after the requested records were determined to be unavailable, notified the Veteran of such and that additional efforts would be futile.  Moreover, VA treatment records from February 2014 to present were obtained and the Veteran was afforded a VA examination.  Accordingly, the Board finds that there has been substantial compliance with the   prior remand instructions and no further action is necessary.  See D'Aries v. Peake,   22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  While it is true that VA treatment records from 2009 to February 2011 were not obtained, the RO concluded that the medical records did not exist.  In this regard, the Veteran stated he received treatment starting in 2009; however, the VA medical center provided a negative response for treatment records prior to February 2011 and noted that the Veteran did not enroll until 2011.  In March 2017, the RO advised the Veteran that VA treatment records prior to 2011 could not be located, determined that further attempts to obtain the records would be futile, and requested that he submit any relevant documents in his possession.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.              Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.           § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert      v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he suffered from right ear fungus during service and has had fungus removed from his right ear post-service. 

Service treatment records reveal that in June 1975 the Veteran complained of sinus congestion, chest congestion, coughing, and a sore throat.  An ear examination at that time revealed edema and a whitish growth in the left ear; however, the right ear was clear.  The Veteran's July 1975 separation examination revealed normal ears.
Post-service VA treatment records dated November 2010 note that the Veteran reported a history of right ear fungus.  Private treatment records dated in December 2010 reveal that the Veteran had normal tympanic membranes and normal canals upon examination of the ears.  VA treatment records from February 2011 until the present fail to show a diagnosis of right ear fungus

The Veteran underwent VA examination in August 2016 in connection with his    claim.  At that time, the Veteran reported that he had an ear infection in service     which consisted of sharp pain and swelling in the right ear and left ear asymptomatic drainage in 1973 or 1974.  He further stated that he was treated with irrigation and curettage of both ears at that time and recalled being told there was a perforation        of his right ear drum and being treated with oral pills.  Additionally, he stated the infection became asymptomatic for a while, but the right ear symptoms of dull pain recurred and he was re-evaluated while still in service.  The Veteran reported that his current symptoms were intermittent pressure sensation in the right ear with a sense of draining; he denied any symptoms related to the left ear.  The examiner stated there was insufficient evidence to support a diagnosis of mycotic ear infection (ear fungus) for either ear.  In this regard, the examiner relevantly noted that the Veteran's private treatment records dated December 2010 revealed normal tympanic membranes and normal canals upon examination of the ears and the examiner also stated there was no diagnosis of mycotic ear infection for either ear listed in the Veteran's VA treatment records.  

The examiner opined that the Veteran's claimed right ear fungus was less likely than not related to service because there was no current evidence of a mycotic infection     for either ear.  Moreover, the examiner stated that tympanic membranes were normal to otoscopic visualization and there was no evidence of tympanic rupture or scar or current or recent drainage for either ear.  The examiner remarked that the separation examination did not show any evidence of a chronic ear condition and post-service treatment records were silent for objective evidence of an ear infection in either ear.  As a result, the examiner concluded there was not enough evidence to show a causal relationship between the Veteran's reported bilateral mycotic ear infection in service and the current right ear symptoms.  As this opinion was provided following review of the claims file, to include the medical and lay evidence of record, and provided        an adequate rationale for the conclusions reached, the Board finds the opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Furthermore, while the Board notes that the Veteran has stated that he suffers from an intermittent pressure in the right ear, the record does not reflect a diagnosis of a right ear infection disability.  To the extent that the Veteran's right ear causes him pain, the Board notes that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

While the Veteran believes that he suffers from a chronic right ear fungus, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of ear infections are matters not capable      of lay observation, and require medical expertise to determine.  Accordingly,               his opinion as to the diagnosis or etiology of his claimed right ear fungus is               not competent medical evidence.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  In this case, there is no competent medical evidence of record showing that the Veteran has a current infection or fungus disability of right ear, or had such during the course of the claim.  Accordingly, as the there is no competent evidence of a current disability, there is no basis upon which service connection can be awarded.  Thus, the claim for service connection for right ear fungus is denied. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in this case.  See        38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 56-57.


ORDER

Entitlement to service connection for right ear fungus is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


